UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4823



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LINDSEY LEE    ROBINSON,     JR.,   a/k/a   Lindsey
Robertson,

                                                 Defendant - Appellant.


Appeal from the United States District           Court for the Middle
District of North Carolina, at Durham.            James A. Beaty, Jr.,
District Judge. (CR-03-426)


Submitted:   July 14, 2005                      Decided:   July 21, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael Augustus DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Lindsay Lee Robinson, Jr., appeals his conviction and

sentence     for one count of possession of a firearm by a convicted

felon,   in    violation    of    18   U.S.C.     §§   922(g)(1),       924(a)(2).

Robinson’s    attorney     has   filed    a    brief   pursuant   to    Anders   v.

California, 386 U.S. 738 (1967), stating that, in his opinion,

there are no meritorious issues for appeal.               Although concluding

that such allegations lacked merit, counsel asserts that Robinson’s

sentence violates Blakely v. Washington, 542 U.S. 296 (2004).

Although Robinson was informed of his right to file a pro se

supplemental brief, he did not do so. Finding no reversible error,

we affirm.

             In the Anders brief, counsel asserts that the district

court erred when it enhanced Robinson’s sentence based on facts not

present in the indictment, proved to a jury by a reasonable doubt,

or admitted by the defendant.            However, Robinson’s offense level

was not increased by any fact he did not admit in his factual basis

to his guilty plea.

             Counsel also questions the validity of                    Almendarez-

Torres v. United States, 523 U.S. 224 (1998), in light of Blakely,

asserting     that   the   district      court    erred   when    it    calculated

Robinson’s criminal history category based on facts not present in

the indictment, found by a jury by a reasonable doubt, or admitted

by the defendant.      We find this claim meritless.


                                       - 2 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Robinson’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review. If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -